ACCEPTED
                                                                                                         01-15-00224-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   11/11/2015 9:23:20 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK



                                      NO. 12-DCV-199022
                                                                                   FILED IN
IN THE MATTER OF                                    §     IN THE DISTRICT  COURT
                                                                       1st COURT OF APPEALS
THE MARRIAGE OF                                     §                        HOUSTON, TEXAS
                                                    §                     11/12/2015 8:00:00 AM
GINA MARIE ROGERS                                   §                     CHRISTOPHER A. PRINE
AND                                                 §     434TH                    Clerk
                                                                   JUDICIAL DISTRICT
TODD DAVID ROGERS                                   §
                                                    §
AND IN THE INTEREST OF                              §
VIRGINIA CLAIRE ROGERS AND                          §     FT BEND COUNTY, TEXAS
ASHER      GRAHAM      ROGERS,                      §
CHILDREN                                            §

                                     NOTICE OF APPEAL

         This Notice of Appeal is filed by Todd David Rogers, Respondent, a party to this

proceeding who seeks to alter the trial court's judgment or other appealable order.

         1.    The trial court, cause number, and style of this case are as shown in the caption

above.

         2.    The     judgment      or     order       appealed     from    was      signed       on

_________________________.

         3.    Todd David Rogers desires to appeal from all portions of the judgment.

         4.    This appeal is being taken to either the First or Fourteenth Court of Appeals.

         5.    This notice is being filed by Todd David Rogers.



                                             Respectfully submitted,

                                             WALTER P MAHONEY JR
                                             3668 Burke Rd.
                                             PASADENA, TX 77504
                                             Tel: (281) 998-9450
                                             Fax: (281) 998-9430
                                             By:
                                                   Walter P. Mahoney Jr.
                                                   State Bar No. 12844600
                                                   trip888@aol.com
                                                   Attorney for Todd David Rogers


                                     Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5

of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: Gina Marie Rogers

Lead attorney: Marlene ZInsmeister

Address of service: 106 Guenther Street, Sugarland, Texas 77478



Method of service: in person

Date of service: 1-25-2015

Party: Nina Schaefer

Lead attorney: Amicus Attorney

Address of service: 300 Jackson Street, Richmond, Texas 77469-3109

E-mail Address: [*_________*]

Method of service: by electronic service

Date of service: 1-25-2015




                                             Walter P. Mahoney Jr.
                                             Attorney for Respondent